 


114 HRES 728 EH: Supporting human rights, democracy, and the rule of law in Cambodia.
U.S. House of Representatives
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 728 
In the House of Representatives, U. S.,

September 12, 2016
 
RESOLUTION 
Supporting human rights, democracy, and the rule of law in Cambodia. 
 
 
Whereas since the Paris Peace Accords in 1991, Cambodia has undergone a gradual, partial, and unsteady transition to democracy, including elections and multiparty government;  Whereas Prime Minister Hun Sen has been in power in Cambodia uninterrupted since 1985 and is the longest-serving leader in Southeast Asia;  
Whereas Freedom House rated Cambodia as Not Free in its Freedom in the World 2015 report, noting that political opposition is restricted, harassment or threats against opposition supporters are not uncommon, freedom of speech is not fully protected, and the government’s tolerance for freedoms of association and assembly has declined in recent years;  Whereas Cambodia held a general election on July 28, 2013, though widespread reports of irregularities largely related to the voter lists bring into question the integrity of the election;  
Whereas a coalition of election monitors, including the National Democratic Institute (NDI), Transparency International Cambodia, and other domestic and international organizations, in a joint report on the 2013 election found significant challenges that undermined the credibility of the process;  Whereas Transparency International Cambodia, a nonprofit, nonpartisan organization, conducted a survey during the 2013 election that found at 60 percent of polling stations, citizens with proper identification were not allowed to vote;  
Whereas the Cambodian National Election Committee (NEC) was accused of lack of independence and pro-government bias during its oversight of the 2013 election;  Whereas the composition of the NEC was changed after the 2013 election to include equal membership from both political parties, and the NEC’s continued independence is essential to free and fair elections;  
Whereas the United States Congress has taken steps to protect democracy and human rights in Cambodia, making certain 2014 foreign aid funds intended to Cambodia conditioned upon the Government of Cambodia conducting an independent and credible investigation into the irregularities associated with the July 28, 2013, parliamentary elections and reforming the NEC or when all parties have agreed to join the National Assembly to conduct business;  Whereas United States aid to Cambodia has funded work in areas including development assistance, civil society, global health, and the Khmer Rouge Tribunal, largely via nongovernmental organizations (NGOs);  
Whereas both NDI and the International Republican Institute (IRI) operate in Cambodia, engaging local partners and building capacity for civil society, democracy, and good governance;  Whereas the Government of Cambodia has acted to restrict the right to freely assemble and protest, including the following instances;  
Whereas, on January 3, 2014, Cambodian security forces violently cracked down on protests of garment workers, killing 4 people in Phnom Penh;  Whereas, on March 31, 2014, Cambodian police beat protestors with batons and clubs during a protest calling for a license for the independent Beehive Radio to establish a television channel;  
Whereas in August 2015, the Government of Cambodia passed the Law on Associations and Non-Governmental Organizations which threatens to restrict the development of civil society by requiring registration and government approval of both domestic and international NGOs;  Whereas, on October 26, 2015, 2 opposition lawmakers, including dual United States citizen Nhay Chamreoun, were violently attacked by pro-government protestors in front of the National Assembly;  
Whereas, on November 16, 2015, the standing committee of the National Assembly expelled leader of the parliamentary opposition and President of the Cambodian National Rescue Party (CNRP) Sam Rainsy and revoked his parliamentary immunity;  Whereas Mr. Rainsy is the subject of a Government of Cambodia investigation of 7-year-old defamation charges against him which is widely believed to be politically motivated;  
Whereas the United States Embassy in Cambodia has publicly called on the Government of Cambodia to revoke the arrest warrant issued against Mr. Rainsy, allow all opposition lawmakers to return to Cambodia without fear of arrest and persecution, and to take immediate steps to guarantee a political space free from threats or intimidation in Cambodia; Whereas political advocate and anti-corruption activist Kem Ley was shot and killed in Phnom Penh on July 10, 2016; 
Whereas the Government of Cambodia continues efforts to prosecute CNRP leaders on politically-motivated charges, bringing Mr. Sokha’s case to trial in Phnom Penh; and  Whereas national elections in 2018 will be closely watched to ensure openness and fairness, and to monitor whether all political parties and civil society are allowed to freely participate: Now, therefore, be it 
 
That the House of Representatives— (1)reaffirms the commitment of the United States to promoting democracy, human rights, and the rule of law in Cambodia;  
(2)condemns all forms of political violence in Cambodia and urges the cessation of ongoing human rights violations;  (3)calls on the Government of Cambodia to respect freedom of the press and the rights of its citizens to freely assemble, protest, and speak out against the government;  
(4)supports electoral reform efforts in Cambodia and free and fair elections in 2018 monitored by international observers; and  (5)urges Prime Minister Hun Sen and the Cambodian People’s Party to— 
(A)end all harassment and intimidation of Cambodia’s opposition;  (B)drop all politically motivated charges against opposition lawmakers;  
(C)allow them to return to Cambodia and freely participate in the political process; and  (D)foster an environment where democracy can thrive and flourish.  
 
Karen L. Haas,Clerk.
